Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's arguments and amendments, dated 6 June 2022, have overcome the 35 USC 112b rejections set forth in the previous office action.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious 
(Claim 16) A tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, comprising:  a first casing intended to contain the cryogenic fluid…. 
… the set of one or more distribution valve(s) is configured to automatically regulate the pressure in the first casing to a predetermined setpoint pressure (Pc) during filling by ensuring automatic distribution of the flow of fluid originating from the source in the filling pipes, as a function of the pressure setpoint (Pc) and of the pressure measured by the set of one or more sensor(s);
 the set of one or more distribution valve(s) comprises a housing that comprises a fluid inlet intended to be connected to the source, two outlets respectively connected to the two filling pipes, and a translationally and/or rotationally movable distributor located in the housing that ensures connection or non-connection of the fluid inlet with the one or more outlet(s) two outlets according to the position of the movable distributor;
 the set of one or more distribution valve(s) is configured to automatically interrupt any passage of fluid originating from the source toward the filling pipes when the pressure measured by the set of one or more sensor(s) is higher than a first determined safety threshold”
or (Claim 35) “A method for filling a cryogenic fluid storage tank with liquefied gas, the method comprising:
 providing the cryogenic fluid storage tank of claim 16 that stores the two- phase mixture of a gaseous and liquid cryogenic fluid…
… and distributing a flow of fluid in the two filling pipes as a function of a predetermined pressure setpoint (Pc) and of the pressure measured by the set of one or more sensors (s)”
in combination with the other limitations set forth in the independent claims.
Bourgeois (US 7,591,290) is the closest prior art of record.  However, Bourgeois is silent on these above recited features.  Furthermore, it would not have been obvious to modify Bourgeois to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Bourgeois to include the above recited features would improperly change the principle of operation of Bourgeois.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753